DETAILED ACTION
This Office Action is with regard to the papers filed 8/10/2022.

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
On pages 7-9 of Applicant’s remarks, Applicant addresses the application of Mudric to the instant claims.  Responsive to the newly amended claim language and Applicant’s remarks, the application of Mudric to the instant claims, as presented below, has been updated.  Applicant states “Thus, Mudric is understood to describe monitoring a single ongoing communication link to determine data transmission quality, and updating a media path selection in response to the data transmission quality decreasing.”  
However, it is noted that the instant claims serve to “test communications network conditions” for the direct connection, which would be analogous to “monitoring a single ongoing communication link to determine data transmission quality.”  Then the instant claims serve to, based on the comparison of the direct connection test results to connection results of one or more additional media channels (it should be noted that the nature of the one or more additional media channels is not claimed) select a media channel…for a call…wherein the channels includes a first channel using the network socket pair connection (direct connection) and a second media channel…
As presented in the instant claim, the second media channel does not actually need to ever be considered, due to the alternative language presented and the lack of any claim language that serves to test this channel.  Further, the instant claim fails to provide any detail of the timing of the testing and selection, other than that the transferring of media data at some point in the call would use the selected media channel.  In the case of Mudric, policies can be determined based on test results of different channels, where these test results would be used to determine which of the different options (thus providing a comparison of the options) would be used (Mudric: Figure 8 and Paragraphs [0065] and [0068]).  Lacking details as to the timing of the testing and selection, such a preconfigured table would meet the instant claim requirements, as detailed below.
As per discussions with Applicant’s representative, it is recommended that the instant claim be amended to both reflect the timing of the testing (e.g. responsive to a request, using a virtual desktop infrastructure server, to establish a call between a personal computing device and a media server, where the transferring of media data is to initiate the call) and the testing and consideration of the indirect connection, such as provided in claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0356701 (Prabhu) in view of US 2020/0336416 (Mudric).
With regard to claim 1, Prabhu discloses a method, comprising: 
providing a network socket pair connection between a personal computing device and a remote device that bypasses a virtual desktop infrastructure server to obtain direct connection test results (Prabhu: Figure 5 and Paragraph [0069] and abstract.  Prabhu teaches the use of a direct channel between the client and the remote peer bypassing additional network hops needed to pass through the virtual desktop server.); 
using a media channel from among a set of media channels for a call initiated using the virtual desktop infrastructure server (Prabhu: Figure 5 and Abstract), 
wherein the set of media channels includes a first media channel using the network socket pair connection between the personal computing device and the device and a second media channel that is routed through the virtual desktop infrastructure server and encapsulated in a protocol for exchanging data for virtual desktop applications (Prabhu: Figure 5, Abstract, and paragraph [0048].  In the case of Prabhu, the media channel bypassing the virtual desktop server will always be selected, where the override presents that there exists a channel possibility via the server.); and 
transferring media data between the media server and the personal computing device using the selected media channel to enable the call (Prabhu: Figure 5.  The bypassing channel is used.).
Prabhu fails to disclose, but Mudric teaches 
that the remote device is a media server (Mudric: Paragraph [0046]); 
testing communications network conditions for a channel (Mudric: Figure 3 and Paragraph [0011].  The determination of the quality of different connection/paths can be determined, where this is used to update a policy to drive the selection of media paths.  When applied to Prabhu, this would provide for the testing of both the direct path and the path via the virtual desktop server, and the selection of the appropriate path based on criteria, as in Mudric, as opposed to automatically selecting the bypass path every time, as in Prabhu.);
based on the comparison of the direct connection test results to the connection test results for the one or more other additional media channels, selecting a media channel from among a set of media channels (Mudric: Figure 3 and Paragraph [0011] and Figure 8 and Paragraphs [0065] and [0068].  The policy tables can be set in accordance with test results of the various channels.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to test at least the direct connection path and to select a path based on the test results to ensure that the best path for the media connection is actually selected.  As a note, the indirect media channel does not actually need to be considered, and is not included in the testing or comparison.  Further, the instant claim does not provide for any timing for the testing with regard to the establishment of the call, where the testing could occur at any point, whether before the call is to be established (such as a connection policy table that is established prior to any attempt to establish a session), responsive to a request to establish a call but before the call is established, or during a call (such as when the quality is diminished for the call and a change of channel is being determined).

With regard to claim 2, Prabhu in view of Mudric teaches wherein the network socket pair connection between the personal computing device and the media server is a first network socket pair connection, and further comprising: testing communications network conditions for a second network socket pair connection between the personal computing device and the virtual desktop infrastructure server to obtain indirect connection test results; wherein the set of media channels includes a media channel using the second network socket pair connection between the personal computing device and the virtual desktop infrastructure server; and wherein selecting the media channel is also based on the indirect connection test results (Mudric: Figure 3 and Paragraph [0011].  Each path would be tested.).

With regard to claim 3, Prabhu in view of Mudric fails to teach, but Official notice is taken that it would have been well-known in the art at the time of filing to have wherein testing communications network conditions for the network socket pair connection between the personal computing device and the media server that bypasses the virtual desktop infrastructure server comprises: performing a handshake test using the network socket pair connection (more specifically, the use of a handshake test was a well-known test to determine if a media session can be established).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to perform a handshake test to determine if the media session bypassing the virtual desktop server can be established, where a different path (e.g. through the media server or through a different bypass path) may be more successful with establishing a connection (such as in a case where an intermediary device is failing in the bypass path, but a different path would not have the failing device).

With regard to claim 4, Prabhu in view of Mudric fails to teach, but Official notice is taken that it would have been well-known in the art at the time of filing to have wherein the direct connection test results include a network latency metric (more specifically, latency tests were well-known in the art (particularly where latency allowed is a requirement, as in Mudric (Mudric: Paragraph [0055]).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to test latency to ensure that a selected path meets latency requirements.

With regard to claim 5, Prabhu in view of Mudric fails to teach, but Official notice is taken that it would have been well-known in the art at the time of filing to have wherein the direct connection test results include a network data throughput metric (more specifically, throughput tests were well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to test latency to ensure that a selected path meets is able to handle the media session based on the measured throughput.

With regard to claim 6, Prabhu in view of Mudric teaches wherein the selected media channel is the media channel that is routed through the virtual desktop infrastructure server and encapsulated in the protocol for exchanging data for virtual desktop applications, and further comprising: merging multiple streams of media data in a single virtual channel of the protocol (Prabhu: Paragraph [0003] and Mudric: Figure 3.  In the combination, either path would be able to be selected, where the streams can have audio and video.  For clarity, it is recommended that additional detail be provided with regard to what streams of media data are merged (e.g. streams with different sources or destinations, each stream having audio and video, etc.).).

With regard to claim 7, Prabhu in view of Mudric teaches wherein the selected media channel is the media channel that is routed through the virtual desktop infrastructure server and encapsulated in the protocol for exchanging data for virtual desktop applications (Mudric: Figure 3), and further comprising transferring data for the call, including the media data and call control data, in a single virtual channel of the protocol (Prabhu: Paragraph [0002].  The virtual desktop can use different protocols, such as RDP, which would use a channel for the transfer of all of virtual desktop display and control information.).

With regard to claim 8, Prabhu in view of Mudric teaches wherein the single virtual channel is used to transfer all data for the call (Prabhu: Paragraph [0002].  The virtual desktop connection would transfer all of the virtual desktop information, including the call when the override is not used.).

With regard to claim 9, Prabhu in view of Mudric fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have wherein the media server is a public branch exchange server (the use of public branch exchange servers for calls was well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a public branch exchange server to allow the well-known technology to be utilized for the communications of Prabhu in view of Mudric, such that the system would be able to be used with a telephone network.

With regard to claim 10, Prabhu in view of Mudric teaches wherein the media data transferred using the selected media channel includes packets of audio data (Prabhu: Paragraph [0003]).

With regard to claim 11, Prabhu in view of Mudric teaches wherein the media data transferred using the selected media channel includes packets of video data (Prabhu: Paragraph [0003]).

With regard to claim 12, Prabhu in view of Mudric do not appear to disclose expressly, but Official Notice is taken that it would have been well-known in the art at the time of filing to transmit, using the personal computing device, a request for the call to the virtual desktop infrastructure server; and receiving, using the personal computing device, call parameters from the virtual desktop infrastructure server, wherein the call parameters include an identifier for the media server (more specifically, Prabhu provides the use of the virtual desktop to start the setup of the call (Prabhu: Figure 3), where destination information is replaced with the client device.  It would have been well-known in the art when establishing a conference call using a virtual desktop client to receive parameters for establishing such a call, such as an identifier of the media server.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to receive, via the virtual desktop, parameters for the media server including an identifier to enable the client to have such information.  It is noted that the use of the information is not claimed, where the information can be merely for display purposes (e.g. providing information to a user of the system of one or more media servers for connecting to), to provide the connection establishment to the conference server to be handed off to the client (such as how the virtual desktop initially sets up the call, but then is bypassed for the actual call in Prabhu (Prabhu: Figure 3), etc.

With regard to claims 13-20, the instant claims include recitations similar to those of claims 1-12, and are rejected for substantially similar reasons as presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444